Exhibit 10.2

SEPARATION AGREEMENT AND MUTUAL RELEASE

This Separation Agreement and Release (the “Agreement”) is made and entered into
as of January 19, 2007 (the “Effective Date”) by and between SPACEHAB, Inc.
(“SPACEHAB” or the “Company”) and E. Michael Chewning (“Chewning”).

RECITALS

Chewning is a Senior Vice President with the Company.  Other than this
Agreement, Chewning and the Company are parties to the following, and only the
following, agreements (collectively, the “Ancillary Agreements”):

a.                       Employment Agreement, dated as of May 12, 2005 (the
“Employment Agreement”), and attached as Exhibit A; and

b.                      Indemnification Agreement, dated as of May 12, 2005 (the
“Indemnification Agreement”), which the parties agree to be a valid, binding and
enforceable agreement between them and the provisions of which are not waived,
modified or otherwise impaired by this Agreement in any respect, and attached as
Exhibit B;

Under each of the Indemnification Agreement, the Amended and Restated Articles
of Incorporation of the Company (the “Articles Indemnification”) and the Amended
and Restated Bylaws of the Company (the “Bylaws Indemnification”) (collectively,
the “Existing Indemnification Arrangements”) the Company is obligated, under
certain circumstances, to indemnify Chewning under the terms and conditions
therein stated.  Notwithstanding any provision of this Agreement to the
contrary, the Existing Indemnification Arrangements shall remain in effect and
be enforceable in accordance with their respective terms and conditions, except
as expressly modified or supplemented by this Agreement.

On the terms hereinafter set forth, the parties agree that Chewning’s status as
an officer and employee of the Company is terminated as of the Effective Date.

AGREEMENT TERMS

Therefore, in consideration of the promises and mutual agreements set forth in
this Agreement, the receipt and sufficiency of which is hereby acknowledged by
all parties, the Company and Chewning agree as follows:

1.             Termination of Employment Agreement.  As of the Effective Date,
the Employment Agreement between Chewning and the Company listed in Agreement
Recital a. is cancelled and terminated and will be of no further force or effect
except as provided for in this Agreement.  The Existing Indemnification
Arrangements shall remain binding and enforceable as between the parties in
accordance with their terms.  Therefore, Chewning agrees and acknowledges that
any rights he may have to any payments, benefits, or other perquisites of any
kind whatsoever under the Employment Agreement including, without limitation,
compensation, salary, vacation and sick pay, and travel and car allowances, if
any, are extinguished by this Agreement and Chewning’s right to any claim or
cause of action whatsoever to reimbursement,


--------------------------------------------------------------------------------


payments, benefits, or other perquisites under the Employment Agreement are
released and forever waived under Agreement paragraph 5.

2.             Severance.  Contingent upon Chewning’s compliance with each of
the terms and conditions of this Agreement, the Company will pay Chewning the
amount of Fifty Thousand Dollars ($50,000.00) minus all lawful tax withholdings
(the “Payment”), payable in one lump sum within five days after expiration of
the seven-day Revocation Period described in Agreement paragraph 18. 
Additionally, the Company will provide COBRA continuation health coverage (the
“COBRA Payment”) to Chewning in accordance with the provisions of Paragraph 6
below.  Chewning understands and agrees that the Payment and COBRA Payment is in
addition to anything of value to which Chewning is already entitled to receive.

3.             Resignation.  Chewning hereby irrevocably resigns all positions
as an officer and employee of the Company as of the Effective Date

4.             SPACEHAB Released Parties. The “SPACEHAB Released Parties” are
defined as SPACEHAB, Inc., each of SPACEHAB subsidiaries and each of SPACEHAB
and its subsidiaries predecessors, successors, parents, joint ventures, holding
companies, subsidiaries, divisions, affiliates, assigns, partnerships, agents,
directors, officers, employees, consultants, committees, employee benefit
committees, fiduciaries, representatives, attorneys, and all persons and
entities acting by, through, under or in concert or in any such capacity with
any of them.  Under this Agreement, Chewning is excluded from the definition of
“SPACEHAB Released Parties.”

5.             Global Release of Claims.  Chewning, on behalf of himself, his
heirs, executors, successors and assigns, irrevocably and unconditionally
releases, waives, and forever discharges SPACEHAB and the SPACEHAB Released
Parties, excluding Chewning himself, from any and all claims, demands, actions,
causes of action, costs, fees, attorneys’ fees, and all liability whatsoever,
whether known or unknown, fixed or contingent, which Chewning has, had, or may
have against SPACEHAB or any of the SPACEHAB Released Parties, from the
beginning of time and up to and including the date of execution of this
Agreement other than as may exist, or hereafter arise, under this Agreement, the
Ancillary Agreements, or the Existing Indemnification Arrangements, except as
expressly modified or supplemented by this Agreement..  This Agreement includes,
without limitation, claims at law or equity or sounding in contract, express or
implied, or in tort, claims arising under any federal, state, or local laws of
any jurisdiction that prohibit age, sex, race, national origin, color,
disability, religion, veteran, military status, sexual orientation, or any other
form of discrimination, harassment, or retaliation (including, without
limitation, the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, the Americans with Disabilities Act, Title VII of the 1964 Civil
Rights Act, the Civil Rights Act of 1991, 42 U.S.C. § 1981, the Rehabilitation
Act, the Family and Medical Leave Act, the Sarbanes-Oxley Act of 2002, the
Employee Polygraph Protection Act, the Financial Institutions Reform, Recovery
and Enforcement Act (or any other employment-related banking statute or
regulation), the Uniformed Services Employment and Reemployment Rights Act of
1994, the Texas Commission on Human Rights Act, any federal, state, local or
municipal whistleblower protection or anti-retaliation statute or ordinance, or
any other federal, state, local, or municipal laws of any jurisdiction), claims
arising under the Employee Retirement Income Security Act, or

2


--------------------------------------------------------------------------------


any other statutory or common law claims related to Chewning’s employment or
separation from employment with SPACEHAB.

6.             COBRA Payments.  SPACEHAB agrees to continue all medical, dental,
and other health benefits that were provided to Chewning (and his eligible
dependents) immediately before January 19, 2007, in accordance with the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
and the terms of SPACEHAB’s plans, as such may be amended from time to time.  In
the event Chewning elects COBRA continuation coverage for Chewning (and his
eligible dependents) under the medical and dental plans, SPACEHAB will pay the
entire cost of the premiums for such coverage until the earlier of (i) six (6)
months after the Effective Date or July 31, 2007, whichever is later; (ii) the
date that Chewning obtains employment with another entity under which he is
offered the same or better health insurance coverage given to its employees;
(iii) the date that Chewning breaches the terms of this Agreement, including,
without limitation, the provisions of Agreement paragraphs 7, 9, 11, 12 and 15;
or (iv) the date Chewning (or his eligible dependents) cease to be eligible for
COBRA continuation coverage under a plan for any reason other than failure to
pay premiums.  Chewning understands and agrees that he will be solely
responsible for the payment of any COBRA premiums for continuation coverage for
all periods after the date SPACEHAB’s obligation in the immediately preceding
sentence terminates. Any benefits provided under this Agreement paragraph 6 to
Chewning or his dependents shall be modified to the extent benefits under any
applicable plan are modified for active employees of SPACEHAB, and SPACEHAB
reserves the right to amend, terminate or modify such plans at any time.

7.             No Admission of Liability/Confidentiality of Release.  Chewning
understands and agrees that this Agreement shall not in any way be construed as
an admission by SPACEHAB or the SPACEHAB Released Parties of any unlawful or
wrongful acts whatsoever against Chewning or any other person, and SPACEHAB and
the SPACEHAB Released Parties specifically disclaim any liability to or wrongful
acts against Chewning or any other person.  Similarly, the Company acknowledges
and agrees that this Agreement shall not in any way be construed as an admission
by Chewning of any unlawful or wrongful acts against SPACEHAB, the SPACEHAB
Released Parties or any other person, and Chewning specifically disclaims any
liability to or wrongful acts against SPACEHAB, the SPACEHAB Released Parties or
any other person.  Chewning agrees to keep this Agreement, its terms, and the
amount of the Payment in this Agreement completely confidential unless
publicly-disclosed by the Company; however, Chewning may disclose the terms of
this Agreement and the amount of the Payment to his spouse, attorneys, financial
advisors, or as otherwise required by law.  Accordingly, nothing in this
Agreement is intended to preclude Chewning or SPACEHAB from disclosing
information in response to a subpoena issued by a court of law or upon the
request of a government agency having jurisdiction or power to compel the
disclosure.  Chewning, however, agrees, as required by Agreement paragraph 10,
to provide SPACEHAB prompt written notice before responding to any subpoena. 
Further, Chewning acknowledges and agrees that nothing in this Agreement
prevents SPACEHAB from disclosing the terms of this Agreement and filing a copy
of this Agreement (i) in response to a subpoena issued by a court of law or a
government agency having jurisdiction or power to compel the disclosure, (ii) in
response to a request by a governmental law enforcement agency or federal or
state agency having jurisdiction over the acts or activities of SPACEHAB or any
of its subsidiaries, or (iii) as required by the applicable federal or state

3


--------------------------------------------------------------------------------


law, including, without limitation, the provisions, rules or regulations of the
Securities Exchange Act of 1934 ,as amended.

8.             No Re-employment.  Chewning agrees that he relinquishes any right
to re-employment with the Company or its subsidiaries after the Effective Date. 
He further agrees that he will not seek, apply for, accept, or otherwise pursue
employment with the Company or any of its subsidiaries.  Chewning acknowledges
that if he re-applies for or seeks employment with the Company or its
subsidiaries, the Company’s or its subsidiaries’ refusal to hire him based on
this provision will provide a complete defense to any claims arising from his
attempt to apply for employment.

9.             Non-Disparagement.  Chewning agrees for a period of two (2) years
after the Effective Date not to, directly or indirectly, disclose, communicate,
or publish any disparaging, negative, harmful, or disapproving information,
written communications, oral communications, electronic or magnetic
communications, writings, oral or written statements, comments, opinions, facts,
or remarks, of any kind or nature whatsoever (collectively, “Disparaging
Information”), concerning or related to any of the SPACEHAB Released Parties or
SPACEHAB.  Chewning understands and acknowledges that this non-disparagement
clause prevents him from disclosing, communicating, or publishing, directly or
indirectly, any Disparaging Information concerning or related to the SPACEHAB
Released Parties or SPACEHAB including, without limitation, information
regarding the SPACEHAB Released Parties or SPACEHAB’s businesses, customers or
clients, proprietary or technical information, documents, operations,
inventions, trade secrets, product ideas, technical information, know-how,
processes, plans (including, without limitation, marketing plans and
strategies), specifications, designs, methods of operation, techniques,
technology, formulas, software, improvements, internal or external audits,
internal controls, or any financial, marketing or accounting information of any
nature whatsoever.  Further, Chewning acknowledges that in executing this
Agreement, he has knowingly, voluntarily, and intelligently waived any free
speech, free association, free press or First Amendment to the United States
Constitution (including, without limitation, any counterpart or similar
provision or right under the Texas Constitution or any other state constitution
which may be deemed to apply) rights to disclose, communicate, or publish
Disparaging Information concerning or related to the SPACEHAB Released Parties
or SPACEHAB.  Chewning also understands and agrees that he has had a reasonable
period of time to consider this non-disparagement clause, to review the
non-disparagement clause with his attorney, and to consent to this clause and
its terms knowingly and voluntarily.  Chewning further acknowledge that this
non-disparagement clause is a material term of this Agreement.  If Chewning
breaches this paragraph 9, SPACEHAB will not be limited to a damages remedy, but
may seek all other equitable and legal relief including, without limitation, a
temporary restraining order, temporary injunctive relief, a permanent
injunction, and its attorneys’ fees and costs, against him and any other
persons, individuals, corporations, businesses, groups, partnerships or other
entities acting by, through, under, or in concert with him.  Nothing in this
Agreement shall, however, be deemed to prevent Chewning from testifying fully
and truthfully in response to a subpoena from any court or from responding to
investigative inquiries from any governmental agency.

10.           Cooperation.  After his separation from employment with SPACEHAB,
Chewning agrees to cooperate reasonably with SPACEHAB in connection with the
defense or prosecution of any claims, causes of action, investigations,
hearings, proceedings, arbitrations or

4


--------------------------------------------------------------------------------


other tribunals now in existence or which may be brought in the future against
or on behalf of SPACEHAB or any of the other SPACEHAB Released Parties that
relate to events or occurrences that transpired while he was employed with
SPACEHAB.  Chewning’s full cooperation in connection with this Agreement
paragraph 10 shall include, without limitation, making himself reasonably
available to meet with counsel to prepare for discovery or trial, to act as a
witness on behalf of SPACEHAB or the other SPACEHAB Released Parties at
convenient times, and to provide true, accurate, and complete testimony
regarding any such matters.  SPACEHAB agrees to compensate Chewning for actual
and reasonable expenses incurred in providing the cooperation contemplated by
this paragraph 10.  If Chewning is subpoenaed or contacted to cooperate in any
manner by a non-governmental party concerning any matter related to SPACEHAB or
any of the other SPACEHAB Released Parties, he shall immediately notify
SPACEHAB, through the notice procedures identified in Agreement paragraph 19(a),
before responding or cooperating.

11.           Confidentiality of Company Information.  Chewning agrees to
continue to abide by SPACEHAB’s confidentiality policies.  Further, the parties
agree that while Chewning’s Employment Agreement is extinguished by this
Agreement, the covenants and promises concerning safeguarding SPACEHAB
Confidential Information, namely, paragraph 7 of the Employment Agreement, are
not extinguished and are incorporated into this Agreement by reference. 
Further, Chewning acknowledges that, during his SPACEHAB employment, SPACEHAB
provided him with information and materials that are considered Confidential
Information, as defined below.  Chewning agrees that he will not at any time
disclose to anyone, including, without limitation, any person, firm,
corporation, or other entity, or publish, or use for any purpose, any
Confidential Information, except as SPACEHAB directs and authorizes.  Chewning
agrees that he shall take all reasonable measures to protect the secrecy of and
avoid disclosure and unauthorized use of the Confidential Information and agrees
to immediately notify SPACEHAB in the event of any unauthorized use or
disclosure of the Confidential Information.  Confidential Information includes,
without limitation, all of SPACEHAB’s technical and business information, which
is of a confidential, trade secret or proprietary character; engineering plans;
drawings; specifications, studies or related documents; bids or bid proposals;
computer programs, ideas or concepts; business forms or procedures developed by
SPACEHAB; financial information regarding SPACEHAB or its clients; client lists;
identity of customers; identity of prospective customers; contract terms;
bidding information and strategies; pricing methods or information; photographs;
internal policies, procedures, communications and reports; computer software;
computer software methods and documentation; graphic designs; hardware; SPACEHAB
or SPACEHAB Released Parties’ methods of operation; the procedures, forms and
techniques used in servicing accounts; and other information or documents that
SPACEHAB requires to be maintained in confidence for SPACEHAB’s continued
business success.  Confidential Information does not include any information
that is disclosed to the public or, upon reasonable investigation, is readily
ascertainable in the public domain.

12.           Obligations Regarding Transfer of Patents or Inventions.  Chewning
agrees to continue to abide by SPACEHAB’s confidentiality policies regarding
disclosure and transfer of patents or inventions.  Further, the parties agree
that while Chewning’s Employment Agreement is extinguished by this Agreement,
the covenants and promises concerning disclosure and assignment of inventions
and patents, namely, paragraph 9 of the Employment Agreement, are not
extinguished and are incorporated into this Agreement by reference. 
Accordingly, Chewning

5


--------------------------------------------------------------------------------


agrees and acknowledges that will promptly disclose to SPACEHAB all products,
processes, hardware and software inventions, designs, computer programs and
related documentation, other works of authorship and developments relating to
SPACEHAB’s business which Chewning may have made individually or jointly with
others, during his SPACEHAB employment or within a period of six (6) months
following his separation from employment with SPACEHAB.

13.           Agreement to Return Company Property/Documents.  Chewning
understands and agrees that his last day of active work as an officer and
employee of SPACEHAB shall be January 19, 2007.  Accordingly, Chewning agrees
that: (i) he did not and will not take with him, copy, alter, destroy, or delete
any files, documents, electronically stored information, or other materials
whether or not embodying or recording any Confidential Information, including
copies, without obtaining in advance the written consent of an authorized
SPACEHAB representative; and (ii) he will promptly return to SPACEHAB all
Confidential Information, documents, files, records and tapes (written or
electronically stored) that have been in his possession or control regarding
SPACEHAB or any SPACEHAB Released Party, and he will not use or disclose such
materials in any way or in any format, including written information in any
form, information stored by electronic means, and any and all copies of these
materials.  Chewning further agrees that upon or before the execution of this
Agreement, he will return to SPACEHAB all SPACEHAB or SPACEHAB Released Party
property, including, without limitation, all papers, notebooks, reports,
manuals, computer files, software, vehicle, tools, keys, credit authorizations,
apparatus, computer user identifiers, passwords and other property furnished to
Chewning by SPACEHAB or any SPACEHAB Released Party, or other property which was
prepared or made in whole or in part by Chewning in connection with his SPACEHAB
employment.

14.           Knowing and Voluntary Agreement.  Chewning understands it is his
choice whether or not to enter into this Agreement and that his decision to do
so is voluntary and is made knowingly.  Chewning acknowledges that he has been
advised by SPACEHAB to seek legal counsel to review this Agreement.

15.           Survival of Certain Restrictive Covenants.  While Chewning
acknowledges that his May 12, 2005 Employment Agreement has expired by operation
of this Agreement, the parties agree that paragraphs 8(a)(ii) and 10 of the
Employment Agreement, concerning non-solicitation and definition of the term
Restricted Period, shall survive the termination of the Employment Agreement. 
Therefore, the restrictive periods preventing solicitation will begin to run as
of the Effective Date as explained in paragraphs 8(a)(ii) and 10 of the
Employment Agreement.  Accordingly, paragraphs 8(a)(ii) and 10 of the Employment
Agreement are incorporated into this Agreement by reference.

16.           Forfeiture of Severance Benefits for Breach of Restrictive
Covenants. If, during the six (6) month Restricted Period following the
Effective Date, as specified in Agreement paragraph 15 and paragraphs 8(a)(ii)
and 10 of the Employment Agreement, Chewning fails to fulfill his obligations,
SPACEHAB may: (a) terminate this Agreement; (b) terminate any remaining Payments
and benefits set forth in Agreement paragraphs 2 and 6 and Chewning will forfeit
any remaining Payments or benefits from and after the date of his breach of
Agreement paragraph 15; (c) recover attorneys’ fees SPACEHAB incurs for any
breach of the restrictive covenant in Agreement paragraph 15; and (d) recover
all other damages to which

6


--------------------------------------------------------------------------------


SPACEHAB may be entitled.  The remaining terms of this Agreement shall continue
in full force and effect.

17.           Time to Consider Agreement.  Chewning acknowledges that he has
been advised in writing by the Company that he should consult an attorney before
executing this Agreement, and he further acknowledges that he has been given a
period of twenty-one (21) calendar days within which to review and consider the
provisions of this Agreement.  Chewning understands that he is not required to
take the full twenty-one (21) days to consider this Agreement but if he does not
sign this Agreement before the 21 calendar day period expires, this Agreement
offer will be withdrawn automatically.

18.           Revocation Period.  Chewning understands and acknowledges that he
has seven (7) calendar days following the execution of this Agreement to revoke
his acceptance of this Agreement.  This Agreement will not become effective or
enforceable, and the Payment in Agreement paragraph 2 will not become payable
until after this revocation period has expired without Chewning’s revocation. 
If Chewning does not revoke this Agreement within the revocation period, the
Company will comply with Agreement paragraph 2 and will send Chewning the
Payment within five (5) days after the revocation period’s expiration date.

19.           Miscellaneous Provisions and Enforcement.

(a)           Notices.  Any notice or other communication required, permitted or
desired to be given under this Agreement shall be deemed delivered; when
personally delivered, if delivered by overnight courier; the same day, if
transmitted by facsimile on a business day before noon, Central Standard Time;
the next business day, if otherwise transmitted by facsimile; and the third
business day after mailing, if mailed by prepaid certified mail, return receipt
requested, as addressed or transmitted as follows (as applicable):

If to Chewning:

E. Michael Chewning

2225 Scenic Shore Drive

Seabrook, Texas 77586

If to the Company:

SPACEHAB, Inc.

Attention: Chief Financial officer

12130 Highway 3, Bldg. 1

Webster, Texas  77598-1504

With a copy (which shall not constitute notice) to:

Arthur S. Berner

Haynes and Boone, LLP

1221 McKinney, Suite 2100

Houston, Texas  77010

Fax: (713) 236-5652

7


--------------------------------------------------------------------------------


Concerning Chewning’s notice in response to subpoenas (Agreement paragraph 7) or
requests to cooperate with any non-governmental party or entity regarding any
claims or causes of action concerning SPACEHAB or any of the other SPACEHAB
Released Parties (Agreement paragraph 10), Chewning or his attorney must contact
and speak with the President of SPACEHAB or his or her designee.  This telephone
conversation must occur no later than three business days after receiving the
subpoena or request for Chewning’s cooperation.

(b)           Choice of Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS (RULES) OR CHOICE OF LAWS (RULES) THEREOF.  THE EXCLUSIVE VENUE
FOR ALL SUITS AND PROCEEDINGS ARISING FROM OR RELATED TO THIS AGREEMENT SHALL BE
IN A COURT OF COMPETENT JURISDICTION IN HOUSTON, TEXAS.

(c)           Limitations on Assignment.  Except as provided in this Agreement,
Chewning may not assign this Agreement or any of the rights or obligations set
forth in this Agreement without the explicit written consent of SPACEHAB.  Any
attempted assignment by Chewning in violation of this paragraph 19(c) shall be
void ab initio..  Except as provided in this Agreement, nothing in this
Agreement entitles any person, other than the parties to the Agreement, to any
claim, cause of action, remedy, or right of any kind, including, without
limitation, the right of continued employment.

(d)           Waiver.  A party’s waiver of any breach or violation of any
Agreement provisions shall not operate as, or be construed to be, a waiver of
any later breach of the same or other Agreement provision.

(e)           Severability.  If any provision or provisions of this Agreement
are held to be invalid, illegal, or unenforceable for any reason whatsoever, (i)
the validity, legality, and unenforceability of the remaining provisions of this
Agreement (including, without limitation, all portions of any Agreement
paragraphs containing any provision held to be invalid, illegal, or
unenforceable, that are not themselves invalid, illegal, or unenforceable), will
not in any way be affected or impaired thereby, and (ii) the provision or
provisions held to be invalid, illegal, or unenforceable will be limited or
modified in its or their application to the minimum extent necessary to avoid
the invalidity, illegality, or unenforceability, and, as so limited or modified,
the provision or provisions and the balance of this Agreement will be
enforceable in accordance with their terms.

(f)            Headings.  The Agreement headings are for reference purposes only
and will not affect in any way the meaning or interpretation of this Agreement.

(g)           Counterparts.  This Agreement and amendments to it will be in
writing and may be executed in counterparts.  Each counterpart will be deemed an

8


--------------------------------------------------------------------------------


original, but both counterparts together will constitute one and the same
instrument.

(h)           Entire Agreement, Amendment, Binding Effect.  This Agreement and
the Ancillary Agreements (as the same may be expressly amended, supplemented or
superseded by this Agreement) constitute the entire agreement between the
parties concerning the subject matter in this Agreement and the Ancillary
Agreements.  No oral statements or other prior written material not specifically
incorporated in this Agreement shall be of any force and effect, and no changes
in or additions to this Agreement shall be recognized, unless incorporated in
this Agreement by written amendment, such amendment to become effective on the
date stipulated in it.  Chewning acknowledges and represents that in executing
this Agreement, he did not rely, and has not relied, on any communications,
promises, statements, inducements, or representation(s), oral or written, by
SPACEHAB or any SPACEHAB Released Party, except as expressly contained in this
Agreement.  Any amendment to this Agreement must be signed by all parties to
this Agreement.  This Agreement will be binding on and inure to the benefit of
the parties hereto and their respective successors, heirs, legal
representatives, and permitted assigns (if any).  This Agreement supersedes (a)
any prior agreements between Chewning and SPACEHAB concerning the subject matter
of this Agreement and (b) all other agreements between Chewning and SPACEHAB, as
explained in Agreement paragraph 1, unless specifically modified by this
Agreement.  Unless otherwise specified in this Agreement, SPACEHAB and Chewning
agree that to the extent the terms of this Agreement conflict with any terms of
the Employment Agreement, the terms of this Agreement shall supersede and govern
the terms of the Employment Agreement.

(i)            Injunctive Relief.  Chewning and the Company acknowledge and
agree that the covenants, obligations and agreements contained in this Agreement
concern special, unique and extraordinary matters and that a violation of any of
the terms of these covenants, obligations or agreements will cause irreparable
injury for which adequate remedies at law are not available.  These injunctive
remedies are cumulative and in, addition to any other rights and remedies the
parties may have. SPACEHAB and Chewning irrevocably submit to the exclusive
jurisdiction of the state courts and federal courts in the city of SPACEHAB’s
headquarters (Houston, Texas) regarding the injunctive remedies set forth in
this paragraph and the interpretation and enforcement of this paragraph (i)
solely insofar as the interpretation and enforcement relate to an application
for injunctive relief in accordance with the provisions of this Agreement.
Further, the parties irrevocably agree that (i) the sole and exclusive
appropriate venue for any suit or proceeding relating to injunctive relief shall
be in the courts listed in this paragraph (i), (ii) all claims with respect to
any application for injunctive relief shall be heard and determined exclusively
in these courts, (iii) these courts will have exclusive jurisdiction over the
parties to this Agreement and over the subject matter of any dispute relating to
application for injunctive relief, and (iv) each party waives all objections and
defenses based on service of process, forum, venue, or personal or subject
matter jurisdiction, as these defenses may relate to

9


--------------------------------------------------------------------------------


an application for injunctive relief in a suit or proceeding under the
provisions of this paragraph (i).

PLEASE READ CAREFULLY
AS THIS DOCUMENT INCLUDES A RELEASE OF CLAIMS.

As evidenced by my signature below, I certify that I have read the above
Agreement and agree to its terms.

 

 

SPACEHAB, INCORPORATED

 

 

 

 

 

 

 /s/E. Michael Chewning

 

By:

/s/Brian K. Harrington

E. Michael Chewning

 

Brian K. Harrington, Senior Vice President and

 

 

Chief Financial Officer

January 22, 2007

 

January 22, 2007

 

10


--------------------------------------------------------------------------------